            Case 1:17-cv-02361-CKK Document 63 Filed 10/24/18 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MATTHEW DUNLAP,


                    Plaintiff,

           v.                                       Civil Docket No. 17-cv-2361 (CKK)

 PRESIDENTIAL ADVISORY
 COMMISSION ON ELECTION
 INTEGRITY et al.,


                    Defendants.



                                   JOINT STATUS REPORT

       In compliance with this Court’s October 12, 2018 Order, the parties submit the following

joint status report identifying the categories of materials as defined in that Order.

       I.       Documents Plaintiff Has Conditionally Offered to Forgo.

 Category 1                                             Approx. Date Range
 Internal discussion about Sept. 12 meeting             August 9 to 17, 2018
 logistics (Federal Register notice publication)
 Internal discussion about Sept. 12 meeting             August 17 to 23, 2017
 logistics (press release announcing meeting)
 Internal discussions about Sept. 12 meeting            Aug. 24 to Sept. 12, 2017
 logistics (email to members about logistics, misc.
 logistics discussions)
 Internal emails re: staff support person/detailees     June 7 to October 19, 2017
 (including HR and logistics)
 Materials forwarded to Commission staff by             July 24, 2017
 NASS
 Letter from Indiana re: critical infrastructure        November 2, 2017
 designation for election systems




       1
         These six categories are in addition to the 33 categories that Plaintiff previously agreed
to forgo. See ECF No. 59, at 21-24.
           Case 1:17-cv-02361-CKK Document 63 Filed 10/24/18 Page 2 of 5



       II.     Documents Defendants Have Conditionally Offered to Provide.

       Defendants take the position that the following documents are not subject to disclosure

pursuant to this Court’s preliminary injunction order. Accordingly, they offered to provide the

following categories of document to plaintiff in the context of settlement discussions only on the

condition that the entire case be resolved; plaintiff having declined to do so, defendants withdrew

that offer. 2 To date, defendants have produced approximately 1,800 documents to plaintiff. See

ECF No. 54, at 2.

 Category 3                                           Approx. Date Range
 *Hard copies of unsolicited public comments          Undated, but roughly life of
                                                      Commission.
 Unsolicited requests from third-parties to           August 16 to 27, 2017
 Commission/WH staff to join the Commission
 Emails/documents from third-parties to               June 2 to Nov. 3, 2017
 Commission staff about potential collaboration
 Third-party provided list of suggested witnesses     July 31 to Sept. 15, 2017
 to EOP/Commission staff
 Email from third-party about data sources            June 5 to Sept. 20, 2017
 Constituent letters to Vice President and received   July 20, 2017
 by Commission staff
 Unsolicited emails/communications from               Aug. 4 to Sept. 19, 2017
 individuals alleging voter fraud
 Emails between Commission staff and states           July 10 to Oct. 4, 2017
 about mechanics of data sources
 Email re: meal and follow-up study between           Sept. 19, 2017 to Jan. 3, 2018
 Commission staff and Sept. 12 panelist
 Email re: follow-up between Commission staff         Sept. 27 to Oct. 10, 2017
 and Sept. 12 panelist about election studies
 *Letter from Indiana re: critical infrastructure     November 2, 2017
 designation for election systems

       2
        One of the twelve categories of documents defendants had conditionally offered to
provide was, in fact, provided on October 9, 2018. See ECF No. 61, Ex. 1.
       3
         The categories set out with an asterisk are those where defendants offered to produce in
the context of settlement, but where plaintiff also offered to forgo, either because he stated that
they were not required to be produced by the Court’s Orders (hard copies of unsolicited public
comments, ECF No. 59 at 22), or because he had conditionally offered to forgo in the context of
settlement (letter from Indiana, see section I, supra).


                                                 2
           Case 1:17-cv-02361-CKK Document 63 Filed 10/24/18 Page 3 of 5



III.   Internal Office of the Vice President and Executive Office of the President Records. 4

 Category                                               Date Range
 Internal discussions about data collection process,    July 5 to July 18, 2017
 including July 7 letter to states
 Internal discussions about data collection process,    June 26 to September 26, 2017
 including data collection process (storage of
 documents, technical issues)
 Internal discussions about data collection process,    July 9 to 10, 2017
 including July 10 email to states to hold off
 submitting materials pending EPIC TRO)
 Internal discussions re: data collection from third-   August 2 to 25, 2017
 parties
 Internal discussions re: data collection process       July 25 to 26, 2017
 (discussions about July 26 follow-up letter re:
 collection mechanics)
 Internal emails re: staff support person/detailees     June 7 to October 19, 2017
 (including HR and logistics)
 Internal discussions and documents (e.g., briefing     June 1 to July 10, 2017
 memos) on appointment of potential members to
 Commission
 Internal memos/drafts to VP re: update on              June 23 to December 1, 2018
 Commission activities/litigation
 Internal discussions re: timing, potential location,   June 1 to June 27, 2017
 and logistics of first meeting
 Internal discussions/vetting of Sept. 12 meeting       August 3 to 31, 2017
 panelists
 Internal discussion about Sept. 12 meeting             August 9 to 17, 2017
 logistics (Federal Register notice publication)
 Internal discussion about Sept. 12 meeting             August 17 to 23, 2017
 logistics (press release announcing meeting)
 Internal discussion about Sept. 12 meeting             Aug. 17 to Sept. 5, 2017
 logistics (draft agenda)
 Internal discussions about Sept. 12 meeting            Aug. 24 to Sept. 12, 2017
 logistics (email to members about logistics, misc.
 logistics discussions)
 Internal discussions about Sept. 12 meeting            Sept. 7, 2017
 logistics (member-submitted materials)
 Internal discussions about Sept. 12 meeting            Sept. 23 to Dec. 7, 2017
 logistics (summary, meeting minutes)


       4
        For this category and the following category, defendants omitted categories of
documents where plaintiff “agrees that these documents are not required to be produced under
the Court’s Orders.” ECF No. 59, at 21-24. Defendants object to the production of the
documents in this category for, inter alia, the reasons previously stated. See ECF No. 61.
                                                 3
         Case 1:17-cv-02361-CKK Document 63 Filed 10/24/18 Page 4 of 5



 Internal discussions about June 28 letter             June 20 to 27, 2017
 (mechanics, logistics, address research)
 Internal discussions about OVP                        Aug. 11 to 22, 2017
 meetings/discussion with third-parties about
 potential assistance to Commission
 Internal discussions re: response to June 28 letter   July 3, 2017
 and Borunda resignation
 Internal discussions about responding to inquiries    July 6 to Oct. 18, 2017
 from public officials
 Internal discussions of July 19 meeting (agenda,      July 10 to 19, 2017
 VP remark, logistics)
 Internal research on previous presidential            June 26, 2017
 commissions on election issues
 Commission staff research or suggesting ideas         July 12 to Oct. 4, 2017
 relating to substance of Commission’s work
 Internal emails re: records management                July 24, 2018 to Dec. 8, 2017
 Internal emails re: scheduling time to discuss next   July 8 to Sept. 13, 2017
 steps for Commission
 Internal discussion of current status of              Sept. 13 to Dec. 1, 2017
 Commission and potential plans
 Internal emails discussing draft DOD talking          July 7, 2017
 points re: SAFE site and suggesting changes
 Legal research conducted by staff/internal legal      June 1 to July 18, 2017
 consultation
 Internal discussions about future status of           Sept. 26, 2017 to Jan 3, 2018
 Commission


IV.    Other Documents.

 Category                                              Approx. Date Range
 Emails discussing potential Commission                Approx. June 2017 – early July 2017
 members (e.g., Vaughn Index entry Nos. 361,
 167)
 Emails and proposals with/from third-party data       July 11 to Sept. 14, 2017
 analysis entities and Commission/EOP staff
 Email with potential panelist about participation     Aug. 17 to 22, 2017
 in Sept. 12 meeting
 Materials forwarded to Commission staff by            July 24, 2017
 NASS
 Emails with public/staff attendees at Sept. 12        Aug. 28 to Sept 12, 2017
 meeting
 Inquiry from DHS re: current status of                November 5, 2017
 Commission; internal talking points



                                                4
         Case 1:17-cv-02361-CKK Document 63 Filed 10/24/18 Page 5 of 5



Dated: October 24, 2018                      Respectfully submitted,

PATTERSON BELKNAP WEBB &                     JOSEPH H. HUNT
TYLER LLP                                    Assistant Attorney General

/s/ Harry Sandick                            ELIZABETH J. SHAPIRO
Daniel S. Ruzumna (D.C. Bar No. 450040)      Deputy Director
Harry Sandick (admitted pro hac vice)
Daniel A. Friedman (admitted pro hac vice)   /s/ Joseph E. Borson
1133 Avenue of the Americas                  CAROL FEDERIGHI
New York, N.Y. 10036                         Senior Trial Counsel
Tel: (212) 336-2000                          KRISTINA A. WOLFE
Fax: (212) 336-2222                          JOSEPH E. BORSON (VA Bar No. 85519)
druzumna@pbwt.com                            United States Department of Justice
hsandick@pbwt.com                            Civil Division, Federal Programs Branch
dfriedman@pbwt.com                           P.O. Box 883
                                             Washington, D.C. 20044
AMERICAN OVERSIGHT                           Tel: (202) 514-1944/ Fax: (202) 616-8460
Austin R. Evers (D.C. Bar No. 1002367)       E-mail: Joseph.Borson@usdoj.gov
Melanie Sloan (D.C. Bar No. 434584)
John E. Bies (D.C. Bar No. 483730)           Counsel for Defendants
Cerissa Cafasso (D.C. Bar No. 1011003)
1030 15th Street NW, B255
Washington, DC 20005
Tel: (202) 869-5246
austin.evers@americanoversight.org
msloan@americanoversight.org
john.bies@americanoversight.org
cerissa.cafasso@americanoversight.org

Attorneys for Plaintiff Matthew Dunlap




                                               5
